Citation Nr: 0516209	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from April 1973 to December 
1975.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.    


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been diagnosed with PTSD. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, a link established 
by medical evidence between current symptomatology and the 
claimed in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); see also 38 C.F.R. 
§ 3.304(f) (2004).  The decision in Cohen also established 
that the adequacy of a stressor to warrant a diagnosis of 
PTSD is a medical determination, not a factual determination 
to be made by adjudicators.  See Cohen, 10 Vet. App. at 142.

The veteran alleges two stressors for his PTSD - first, while 
serving in the Philippines, he witnessed the shooting of a 
child; and second, while serving aboard the U.S.S. ENTERPRISE 
(CVAN-65), he experienced a destructive fire.  

The RO denied the veteran's PTSD service connection claim 
because these alleged stressors were not corroborated.  As 
for the alleged shooting, the RO pointed out that no 
information had been provided by the veteran.  As for the 
alleged fire, the RO pointed to evidence showing that, though 
a fire occurred on the veteran's ship during the time he was 
stationed on the ship, he did not experience the fire because 
he had been on unauthorized absence at that time.  
Specifically, the RO found that the only fire reported on the 
veteran's ship during his period of service onboard occurred 
on October 25, 1975.  The RO then pointed out that the 
veteran's Form DD-214 showed that the veteran had been on 
unauthorized absence on this particular day.  

At his Board hearing, however, the veteran submitted evidence 
which indicates that a fire did occur onboard his vessel (on 
July 27, 1974) a time when the veteran apparently served 
onboard.    

Accordingly, this appeal is REMANDED for completion of the 
following:

1.  The veteran should again be contacted 
and requested to provide specific 
information regarding his claimed 
stressors.  

2.  After obtaining a response from the 
veteran, the AMC should seek 
corroboration of the alleged stressors 
from the Armed Services Center for Unit 
Records Research (CURR), especially with 
regard to the reported fire on July 27, 
1974.      

3.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The AMC must specify the 
claimed stressor(s) that have been 
verified by credible supporting evidence 
or are verifiable on their own.  The 
claims file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, to include 
psychological testing and an opinion as 
to whether the veteran has PTSD, and if 
so, whether this disorder is as likely as 
not related to the alleged stressor(s).  
The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinion to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.

5.  After undertaking any other 
development deemed appropriate, the AMC 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



